United States Court of Appeals
                                   For the Seventh Circuit
                                  Chicago, Illinois 60604

                                   November 14, 2014

                                          Before

                          RICHARD A. POSNER, Circuit Judge

                          ILANA DIAMOND ROVNER, Circuit Judge

                          JOHN DANIEL TINDER, Circuit Judge

Nos. 13-3553 & 14-1371

ROBERT L. WINSTON,                                 Appeal from the United States
           Plaintiff-Appellant,                    District Court for the Northern District
                                                   of Illinois, Eastern Division.
      v.
                                                   No. 1:10-CV-08218
OFFICER O’BRIEN, et al
           Defendants.                             Elaine E. Bucklo,
                                                   Judge.

APPEAL OF: CITY OF CHICAGO



                                        ORDER

      It is ordered that the Amended Opinion issued on this date is substituted for the
Opinion issued on November 7, 2014, which is now withdrawn.